         Case 3:19-cr-00183-MO        Document 16   Filed 10/15/19   Page 1 of 2




Mark Ahlemeyer, OSB No. 095997
Assistant Federal Public Defender
Email: mark_ahlemeyer@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               PORTLAND DIVISION


  UNITED STATES OF AMERICA,                     Case No. 3:19-cr-00183-MO

                                Plaintiff,      DECLARATION OF COUNSEL IN
                                                SUPPORT OF UNOPPOSED
                     v.                         MOTION TO CONTINUE TRIAL
                                                DATE

  LORI E. DEVENY,

                             Defendant.

        I, Mark Ahlemeyer, declare:

        1.    I am the attorney appointed to represent Lori Deveny in the above-entitled

case.

        2.    A jury trial in this case is currently scheduled for October 29, 2019. Ms.

Deveny was arraigned on May 13, 2019. One continuance has been sought by the defense.



Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
         Case 3:19-cr-00183-MO       Document 16      Filed 10/15/19    Page 2 of 2




       3.     Ms. Deveny has received discovery and the defense is conducting

investigation in her case, including obtaining information relating to circumstances of the

offense and Ms. Deveny’s background. This information relates to pretrial litigation, trial,

and sentencing. Ms. Deveny therefore respectfully requests that this Court continue her

case for a period of approximately 90 days to January 27, 2020, or a date thereafter

convenient to the Court to accomplish these tasks.

       4.     I have discussed with Ms. Deveny her right to a speedy trial. She agrees to

the continuance and knows it will result in excludable delay under the provisions of 18

U.S.C. § 3161(h)(7)(A) of the Speedy Trial Act.

       5.     Assistant United States Attorney Claire Fay has no objection to this motion.

       6.     I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration

was executed on October 15, 2019, in Portland, Oregon.



                                           /s/ Mark Ahlemeyer
                                           Mark Ahlemeyer
                                           Attorney for Defendant




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
